Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

MEMBER
ETHANOL FUEL MARKETING AGREMEENT
 
THIS AGREEMENT, entered into as of March 1, 2011, by and between RPMG, Inc., a
Minnesota corporation, hereinafter referred to as “RPMG”); and Homeland Energy
Solutions, LLC, an Iowa limited liability company, hereinafter referred to as
(“Member”).
 
WITNESSETH:
WHEREAS, RPMG is a Minnesota corporation engaged in the business of marketing
fuel grade ethanol for the members of Renewable Products Marketing Group, LLC
(“LLC”) and others, and
 
WHEREAS, Member is the operator of a plant in Lawler, Iowa for the production of
ethanol (the “Facility”) and as of May 1, 2011 (the “Effective Date”) will be a
member of LLC, and
 
WHEREAS, as a condition to its membership in LLC, as of the Effective Date,
Member has agreed
to market all of the fuel grade ethanol produced by Member at the Facility
through RPMG and RPMG has agreed to market such ethanol production; and
 
WHEREAS, the parties desire to enter into this Agreement, for purposes of
setting out the terms and conditions of the marketing arrangement;
 
NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:
 
1.    Exclusive Marketing Representative.  RPMG shall, subject to the terms and
conditions of this Agreement, be the sole marketing representative for the
entire fuel grade ethanol production of Member at the Facility during the term
of this Agreement.
 
2.    Ethanol Specifications.  All of the ethanol produced by Member at the
Facility for marketing by RPMG will, when delivered to a common carrier by
Member, be fuel grade ethanol at least 200 proof (denatured), and conform to the
specifications described in A.S.T.M. 4806 and such other specifications that may
be, from time to time, promulgated by the industry for E-Grade denatured fuel
ethanol (herein referred to as “fuel grade ethanol” or “ethanol”).
 
3.    Purchaser/Seller.  Member shall sell to RPMG and RPMG shall purchase all
fuel grade ethanol produced by Member at the Facility during the term of this
Agreement. Delivery by Member to RPMG of all such ethanol shall be made at the
time the product crosses the loading flange, provided that delivery by Member to
RPMG for ethanol shipped by unit train shall be made when RPMG receives the
shipping documentation for the unit train and the unit train is completed and
ready to be released to the railroad. The ethanol will be marketed by RPMG on a
collective basis with other producers under contract with RPMG.
 
4.    Risk of Loss.  RPMG shall be responsible for and shall bear the risk of
loss of (subject to the terms of this Agreement) all ethanol marketed for Member
by RPMG from the time the product crosses the loading flange at the Facility in
either a railcar and/or tank truck, provided that RPMG shall be responsible for
and shall bear the risk of loss for ethanol shipped by unit train from the time
that RPMG receives the shipping documentation for the unit train and the unit
train is completed and ready to be released to the railroad.
 
5.    Specific Marketing Tasks.  RPMG shall be responsible for and shall have
complete discretion

1

--------------------------------------------------------------------------------

 

in the marketing, sale and delivery of all fuel grade ethanol produced by the
Facility during the term of this Agreement, including, but not limited to:
 
•
Scheduling sufficient railcar, tank trucks and other transport;

•
Negotiating the rates and tariffs to be charged for delivery of production to
the customer;

•
Promoting and advertising the sale of ethanol;

•
Tracking delivery;

•
Negotiation of all purchase agreements with consumers and any complaints in
connection therewith;

•
Accounting for all sales and related expenses and collection of accounts,
including any legal collection procedures as may be necessary; and

•
Hedging long and short ethanol positions for the benefit of all member
participants and non-member participants in the Corridor Marketing Model

 
6.    Negotiation of Ethanol Price.  RPMG will use commercially reasonable
efforts to obtain the best price for all ethanol sold by it subject to the terms
of this Agreement, but shall have complete discretion to fix the price, terms
and conditions of the sale of Member's ethanol production.
 
7.    Ethanol Marketing.  RPMG shall market the ethanol production of Member
under the Corridor Netback Model arrangement maintained by RPMG for some of its
LLC members and other non-member participants. Under such arrangement, RPMG will
market the aggregate production of the LLC member participants and other
contracting non-member participants in the Corridor Netback Model to customers.
Member shall furnish estimates of production to RPMG as hereinafter provided and
based on such estimates and the estimated production of all other participants,
RPMG shall contract for the sale of such estimated production. Determination of
Member's share of net revenue, allocation of expenses and payment to Member
shall be made by RPMG according to the Corridor Netback Model as described below
(the “Corridor Netback Model”).
 
(a)Corridor Netback Model.  The Corridor Netback Model shall be used in
calculating netback payments to Member and other LLC members and non-member
participants in the Corridor Netback Model for all ethanol sold by RPMG on
behalf of Member, all other LLC member participants and non-member participants
in the Corridor Netback Model (the “Netback Price”). The Corridor Netback Model
includes components that will be fixed on a quarterly basis (the “Fixed
Components”) and components that will vary through the quarter (the “Variable
Components”). Changes to the Corridor Netback Model to reflect changing economic
circumstances may be made by management of RPMG.
 
(b)Quarter Model. The Fixed Components and Variable Components of the Corridor
Netback Model shall be reviewed and updated quarterly by RPMG management with
changes made based upon the prevailing and expected market conditions (the
“Quarter Model”). RPMG management shall present the Quarter Model to all LLC
member participants and non-member participants in the Corridor Netback Model
prior to the beginning of each fiscal quarter. Except as provided below, the
Quarter Model shall be final and binding on all LLC member participants and
non-member participants in the Corridor Netback Model. The Variable Components
of the Quarter Model shall be adjusted by RPMG management monthly throughout the
quarter to reflect updated estimates and actual inputs for such Variable
Components in order to arrive at the Estimated Netback Price and Actual Netback
Price as defined below.
 
(c)The Corridor Committee. If Member disagrees with a decision of RPMG
management,

2

--------------------------------------------------------------------------------

 

the Corridor Netback Model or the Quarter Model presented by RPMG management, it
may within fifteen (15) days after the effective date of the Quarter Model,
appeal by written notice the decision to the Corridor Committee who shall
approve or modify the decision of RPMG management or approve or modify the
Corridor Netback Model or Quarter Model by a majority vote of all the members of
the Corridor Committee, which shall be delivered in a written response to Member
within fifteen (15) days of the written notice of appeal. The Corridor Committee
shall consist of at least one representative from each of the primary corridor
markets as determined based on delivery destination in the Corridor Netback
Model. The members of the LLC of each of the primary corridor markets as
determined based on delivery destination in the Corridor Netback Model shall
elect a Corridor Committee member representative annually, provided that if a
Corridor Committee member is no longer a member of the primary corridor market
in which he or she was elected to represent he or she shall no longer serve as a
Corridor Committee member and the representatives of such primary corridor
market shall elect a new Corridor Committee member representative. Any
modification in the Corridor Netback Model or Quarter Model approved by the
Corridor Committee shall be promptly presented to all LLC member participants
and non-member participants in the Corridor Netback Model.
 
(d)Appeal. If Member disagrees with a decision of the Corridor Committee, it may
within fifteen (15) days after the decision of the Corridor Committee, appeal
the decision by written notice to the LLC Board of Governors who shall approve
or modify the decision of the Corridor Committee by a majority vote of all the
members of the Board that represent LLC members participating in the Corridor
Netback Model. The decision of the Board of Governors shall be final and binding
and shall be retroactive to the first day of the fiscal quarter that is the
subject of the appeal.
 
(e)Payment of the Estimated Netback Price.  Each calendar month, RPMG shall
estimate for Member (in good faith) the Netback Price per gallon of all ethanol
that RPMG has committed to sell to its customers through operation of the
Quarter Model by making adjustments to the Variable Components of the Quarter
Model to reflect anticipated market conditions and expenses in the upcoming
month (the “Estimated Netback Price”). For ethanol shipped by truck or single
manifest railcars, RPMG, on a weekly basis, will calculate and pay Member on an
average net 10-day basis (e.g. payment on Wednesday shall be for ethanol
delivered during the seven-day period ending on the previous Wednesday) an
amount equal to the Estimated Netback Price for the preceding week multiplied by
the number of gallons of ethanol delivered by Member to RPMG for the period. For
ethanol shipped by unit train, RPMG shall pay Member within two (2) business
days from the time that RPMG receives the shipping documentation for the unit
train and the unit train being completed and ready to be released to the
railroad.
 
(f)Reconciliation to the Actual Netback Price. At the end of each calendar
month, promptly after the information necessary to calculate the Netback Price
becomes available, RPMG will calculate the actual Netback Price for the
preceding month under the Quarter Model by adjusting the Variable Components to
reflect the actual selling price for all ethanol sold during the month and the
actual expenses incurred during the period (the “Actual Netback Price”). Within
fifteen days after the end of each month, RPMG shall furnish to Member a
reconciliation of the Estimated Netback Price to the Actual Netback Price for
the preceding month. If the Estimated Netback Price paid to Member exceeded the
Actual Netback Price, Member will refund to RPMG the overpayment within ten (10)
days after receipt of the reconciliation. On the other hand, if the Estimated
Netback Price paid was less than the Actual Netback Price owed to Member, then
RPMG will pay Member the additional amount owed to Member within ten (10) days
after the completion of the reconciliation. In lieu of Member directly refunding
any amounts to RPMG by separate payment, and RPMG directly

3

--------------------------------------------------------------------------------

 

refunding any amounts to Member by separate payment, under this Section 7 the
parties may offset or apply the such amounts to subsequent payments.
 
(g)Adjustments Outside of Corridor Netback Model. Member shall be charged
monthly directly through a reduction in the Netback Price for any demurrage
charges incurred by RPMG for railcars located at Member's Facility and other
direct distribution expenses that result from actions taken by Member and that
are not reflected in the Quarter Model.
 
(h)Audit.  Within ninety (90) days following the end of RPMG's fiscal year end,
Member shall have the right to inspect the books and records of RPMG for the
purpose of auditing calculations of the aggregate netback paid to member
participants and non-member participants in the Corridor Netback Model for the
preceding year. Member shall give written notice to RPMG of its desire to
conduct an audit and RPMG shall provide reasonable access to all financial
information necessary to complete such audit. The audit shall be conducted by an
accounting firm agreeable to both parties and shall be completed within 45 days
after the completion of RPMG's annual audit, but no later than 150 days
following RPMG's fiscal year. The cost of the audit shall be the responsibility
of Member unless the auditor determines that RPMG underpaid Member by more than
3% for the period audited, in which case RPMG shall pay the cost of the audit.
If the auditor determines that RPMG underpaid Member, RPMG shall promptly pay
such underpayment to Member and if the auditor determines that RPMG overpaid
Member, Member shall promptly pay the overpayment to RPMG. The determination of
the auditor shall be final and binding on both parties. If Member fails to
exercise its right to audit as provided in this Section 7 for any year, it shall
be deemed to have waived any claim to dispute the actual Netback for such year.
 
8.    Estimated 12-Month Volume.  As of the Effective Date Member will provide
RPMG with Member's best estimate of its anticipated monthly ethanol production
for the next twelve (12) months to assist RPMG in developing appropriate
marketing strategies for the ethanol to be produced by Member.
 
9.    Updated Monthly Volume Estimates.  On or before the first day of each
month after the Effective Date, Member will provide RPMG with its updated best
estimate of Member's anticipated monthly ethanol production for each of the next
twelve (12) months, so that RPMG will have rolling ethanol production estimates
from Member for each of the next twelve (12) months during the entire time that
this Agreement is in effect. RPMG shall be entitled to rely upon such estimates
in marketing and selling the ethanol production of all member and non-member
participants. From time to time RPMG may enter into forward contracts to sell
estimated production beyond the 12-month period covered by the estimated
production of Member. Any such commitment will be based on market conditions and
projected production based on all member and non-member participants estimated
and historical production. Member acknowledges that such commitments are in the
best interest of all member and non-member participants and RPMG may rely on
Member's continued production beyond the 12 month estimates for such purpose.
RPMG shall provide Member with a schedule of committed production at least
monthly.
 
10.    Obligation to Deliver after Termination.  Notwithstanding termination of
this Agreement, Member shall be obligated to deliver to RPMG for marketing by
RPMG in accordance with this Agreement, the estimated production of Member for
the twelve (12) months following termination of this Agreement and Member's
percentage of any committed production at the time of termination beyond such
twelve (12) month period based upon Member's average monthly percentage
contribution to the total production for the preceding 12 months; provided,
however, that in the event of termination of this Agreement pursuant to Section
14(f), which provides for six (6) months advance notice of termination of this
Agreement, Member shall only be required to fulfill its percentage of any
committed production following termination of this

4

--------------------------------------------------------------------------------

 

Agreement that was committed at the time of the termination notice beyond the
six (6) month notice period.
 
11.    Ethanol Shortage/Open Market Purchase.  If Member is unable to deliver
its estimated monthly ethanol production and if as a consequence of the
non-delivery and in order to meet its sale obligations to third parties, RPMG is
required to purchase ethanol in the marketplace, RPMG may purchase ethanol in
the marketplace at such reasonable price and in such reasonable quantity as is
required to meet its delivery obligations; provided, however, that prior to
making such purchases RPMG shall communicate the terms and conditions of such
purchases to Member and Member shall have the right to meet such terms and
conditions. If Member is unable or unwilling to deliver the required ethanol on
such terms and conditions, RPMG may complete the purchase. If it does so, and as
a result thereof incurs a financial loss, Member will reimburse RPMG for any
such loss or RPMG may elect to set off such financial loss against future
payments to Member over a period not to exceed twenty four (24) months.
 
12.    No “Take or Pay”.  The parties agree that this is not a “take or pay
contract” and that RPMG's liability is limited to payment for ethanol delivered
by Member pursuant to this Agreement.
 
13.    Term.  The term of this Agreement shall commence on the Effective Date
and shall continue until terminated as provided in Section 14.
 
14.    Termination.  This Agreement may be terminated under the circumstances
set out below.
 
(a)    Termination of Membership.  This Agreement shall automatically terminate
when Member ceases to be a member of LLC.
 
(b)    Termination for Intentional Misconduct.  If either party engages in
intentional misconduct reasonably likely to result in significant adverse
consequences to the other party, the party harmed or likely to be harmed by the
intentional misconduct may terminate this Agreement immediately, upon written
notice to the party engaging in the intentional misconduct.
 
(c)    Termination for Uncured Breach.  If one of the parties breaches the terms
of this Agreement, the other party may give the breaching party a notice in
writing which specifically sets out the nature and extent of the breach, and the
steps that must be taken to cure the breach. After receiving the written notice,
the breaching party will then have thirty (30) days to cure the breach, if the
breach does not involve a failure to market and distribute ethanol as required
by this Agreement. If the breach involves a failure to market and distribute
ethanol as required by this Agreement, then the breaching party will have five
(5) days after receiving the written notice to cure the breach. If the breaching
party does not cure any breach within the applicable cure period, then the
non-breaching party will have the right to terminate this Agreement immediately.
 
(d)    Member Insolvency, etc.  RPMG may terminate this Agreement if Member
becomes insolvent, has a receiver appointed over its business or assets and such
receiver is not discharged within 30 days, files a petition in bankruptcy or has
a petition in bankruptcy filed against it which, in either case, is not
dismissed within 30 days, or ceases to produce ethanol for 30 days or more.
 
(e)    Termination by Mutual Written Agreement.  This Agreement may also be
terminated upon any terms and under any conditions which are mutually agreed
upon in writing by the parties.
 
(f)    Termination by Member. Member may terminate this Agreement for any reason
upon at least six (6) months' advance notice to RPMG.

5

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

15.    Effect of Termination.  The termination of this Agreement shall
constitute a Triggering Event (as defined in LLC's Member Control Agreement)
requiring LLC to redeem all of Member's interest in RPMG. In addition, upon
termination, Member shall accept assignment of the lease or leases for the
number of railcars determined as follows:
        
***
 
The term and cost of the lease shall equal the average term and price of the
current RPMG fleet. If the lessor refuses to consent to such assignment, Member
will sublet such railcars from RPMG and hold RPMG harmless for any claim or loss
with respect thereto.
 
16.    Licenses and Permits; Records.  Member at all times shall have and
maintain all of the licenses and permits necessary to construct and operate the
Facility. Member shall comply with all laws, regulations, rules and requirements
of governmental authorities, including but not limited to the Renewable Fuels
Standard of RINS reporting. In addition, Member shall establish record keeping
and reporting systems compatible with the RPMG load out reporting system,
currently ETS and AccuLoad III.
 
17.    Good and Marketable Title.  Member represents that it will have good and
marketable title to all of the ethanol marketed for it by RPMG and that said
ethanol will be free and clear of all liens and encumbrances.
 
18.    Subordination.  In order to satisfy the payment obligations in Section 7
of this Agreement, RPMG may be required to obtain working capital from financing
resources. Member agrees and acknowledges that the payment terms in this
Agreement are a benefit to Member and agrees that it will subordinate its right
to payment hereunder to the rights of any lender providing working capital to
RPMG, provided that all members of LLC are required to agree to such
subordination. Member shall execute such subordination agreement and other
documents as may be necessary to evidence this undertaking.
 
19.    Independent Contractor.  Nothing contained in this Agreement will make
RPMG the agent of Member for any purpose whatsoever. RPMG and its employees
shall be deemed to be independent contractors with full control over the manner
and method of performance of the services they will be providing on behalf of
Member under this Agreement.
 
20.    Samples.  Member will take and retain for a minimum of 60 days at least 2
samples of product per day at the point of delivery. At the request of RPMG,
Member agrees to provide RPMG with samples of its ethanol produced at the
Facility so that it may be tested for product quality on a regular basis.
 
21.    Insurance.  During the entire term of this Agreement, Member will
maintain insurance coverage. At a minimum, Member's insurance coverage must
include:
 
(a)    Commercial general product and public liability insurance, with liability
limits of at
 
least $5 million in the aggregate;
 
(b)    Property and casualty insurance adequately insuring its production
facilities and its other assets against theft, damage and destruction on a
replacement cost basis;
 
(c)    Workers' compensation insurance to the extent required by law; and
 

6

--------------------------------------------------------------------------------

 

(d)    RPMG shall be added as an additional insured under the commercial general
product and public liability insurance policy and the property and casualty
insurance policy.
    
Member will not change its insurance coverage during the term of this Agreement
if such change results in a failure to maintain the minimums set out above, and
the policies shall provide that they may not be cancelled or terminated without
at least 30 days prior written notice to RPMG.
 
22.    Indemnification and Hold Harmless - Member.  If a third party makes a
claim against RPMG or any person or organization related to it as the result of
the actions or omissions of Member or any person or organization related to
Member including, but not limited to, claims relating to the quality of ethanol
produced by Member or the performance of its obligations under this Agreement,
Member shall indemnify RPMG and its related persons and organizations and hold
them harmless from any liabilities, damages, costs and/or expenses, including
costs of litigation and reasonable attorneys fees which they incur as a result
of any such claims.
 
23.    Indemnification and Hold Harmless - RPMG.  The indemnification
obligations of the parties under this Agreement will be mutual and RPMG,
therefore, makes the same commitment to indemnify Member and its related persons
or organizations to the extent any claim is made against Member or its related
person arising out of any action or omission of RPMG.
 
24.    Survival of Terms/Dispute Resolution.  All representations, warranties
and agreements made in connection with this Agreement will survive the
termination of this Agreement. The parties will, therefore, be able to pursue
claims related to those representations, warranties and agreements after the
termination of this Agreement, unless those claims are barred by the applicable
statute of limitations. Similarly, any claims that the parties have against each
other that arise out of actions or omissions that take place while this
Agreement is in effect will survive the termination of this Agreement. This
means that the parties may pursue those claims even after the termination of
this Agreement, unless applicable statutes of limitation bar those claims. The
parties agree that should a dispute between them arise in connection with this
Agreement, the parties will complete, in good faith, attempt to mediate the
dispute prior to the filing of any action in any court. Such mediation session
shall occur at a place that is mutually agreeable, and shall be conducted by a
mediator to be selected by mutual agreement of the parties.
 
25.    Choice of Law.  This Agreement shall be governed by, interpreted under
and enforced in accordance with Minnesota law, without regard to conflicts of
law principles.
 
26.    Assignment.  Neither party may assign its rights or obligations under
this Agreement without the written consent of the other party, which consent
will not be unreasonably withheld. Member shall be entitled to grant a security
interest in its rights under this Agreement solely for financing purposes.
 
27.    Entire Agreement.  This Agreement constitutes the entire agreement
between the parties covering everything agreed upon or understood in the
transaction and supersedes any other preexisting Agreement between the parties
with respect to the same subject matter. There are no oral promises, conditions,
representations, understandings, interpretations, or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties, except as expressed in this Agreement. No change or addition shall be
made to this Agreement except by a written document signed by all parties
hereto.
 
28.    Execution of Counterparts.  This Agreement may be executed by the parties
on any number of separate counterparts, and by each party on separate
counterparts, each of such counterparts being deemed

7

--------------------------------------------------------------------------------

 

by the parties to be an original instrument; and all of such counterparts, taken
together, shall be deemed to constitute one and the same instrument.
 
29.    Duplicate Counterpart Includes Facsimile.  The parties specifically agree
and acknowledge that a duplicate hereof shall include, but not be limited to, a
counterpart produced by virtue of a facsimile (“fax”) machine or a .pdf copy.
 
30.    Binding Effect.  This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and there respective heirs, personal
representatives, successors and assigns.
 
31.    Confidential Information.  The parties acknowledge that they will be
exchanging information about their businesses under this Agreement which is
confidential and proprietary, and the parties agree to handle that confidential
and proprietary information in the manner described in this Section 31.
 
(a)    Definition of Confidential Information.  For purposes of this Agreement,
the term “Confidential Information” will mean information related to the
business operations of Member or RPMG that meets all of the following criteria:
 
(i)The information must not be generally known to the public and must not be a
part of the public domain;
 
(ii)The information must belong to the party claiming it is confidential and
must be in that party's possession;
 
(iii)The information must have been protected and safeguarded by the party
claiming it is confidential by measures that were reasonable under the
circumstances before the information was disclosed to the other party'
 
(iv)Written information must be clearly designated in writing as “Confidential
Information” by the party claiming it is confidential before it is disclosed to
the other party, except that all information about costs and prices will always
be considered Confidential Information under this Agreement without the need for
specifically designating it as such; and
 
(v)Verbal Confidential Information which is disclosed to the other party must be
summarized in writing, designated in writing as “Confidential Information” and
transmitted to the other party within ten (10) days of the verbal disclosure.
 
(b)    Limitations on the Use of Confidential Information.  Each party agrees
that it will no use any Confidential Information that it obtains about the other
party for any purpose other than to perform its obligations under this
Agreement.
 
(c)    The Duty not to Disclose Confidential Information.  The parties agree
that they will not disclose any Confidential Information about each other to any
person or organization, other than their respective legal counsel and
accountants, without first getting written consent to do so from the other
party. Notwithstanding the foregoing, if a party or anyone to whom such party
transmits Confidential Information in accordance with this Agreement is
requested or required (by deposition, interrogatories, requests for information
or documents in legal proceedings, subpoenas, civil investigative demand or
similar process, SEC filings or administrative proceedings) in connection

8

--------------------------------------------------------------------------------

 

with any proceeding, to disclose any Confidential Information, such party will
give the disclosing party prompt written notice of such request or requirement
so that the disclosing party may seek an appropriate protective order or other
remedy and/or waive compliance with the provisions of this Agreement, and the
receiving party will cooperate with the disclosing party to obtain such
protective order. The fees and costs of obtaining such protective order,
including payment of reasonable attorney's fees, shall be paid for by the
disclosing party. If such protective order or other remedy is not obtained or
the disclosing party waives compliance with the relevant provisions of this
Agreement, the receiving party (or such other persons to whom such request is
directed) will furnish only that portion of the Confidential Information which,
in the opinion of legal counsel, is legally required to be disclosed, and upon
the disclosing party's request, use commercially reasonable efforts to obtain
assurances that the confidential treatment will be accorded to such information.
This will be the case both while this Agreement is in effect and for a period of
five (5) years after it has been terminated.
 
(d)    The Duty to Notify the Other Party in Cases of Improper Use or
Disclosure.  Each party agrees to immediately notify the other party if either
party becomes aware of any improper use of or any improper disclosure of the
Confidential Information of the other party at any time while this Agreement is
in effect, and for a period of five (5) years after it has been terminated.
 
(e)    Protection of the Confidential Information.  Each party agrees to develop
effective procedures for protecting the Confidential Information that it obtains
from the other party, and to implement those procedures with the same degree of
care that it uses in protecting its own Confidential Information.
 
(f)    Return of the Confidential Information.  Immediately upon the termination
of this Agreement, each party agrees to return to the other party all of the
other party's Confidential Information that is in its possession or under its
control.
 
32.    Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be considered delivered in all respects
when it has been delivered by hand or mailed by first class mail postage
prepaid, addressed as follows:
 
TO:    RPMG, Inc.
1157 Valley Park Drive South, Suite 100
Shakopee, MN 55379
 
With a copy to:
 
TO:    Homeland Energy Solutions, LLC
2779 Highway 24
Lawler, IA 52154
 
 
 
With a copy to:
 
[Intentionally left blank]
 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first written above.
 
 
RPMG, INC.
 
 
 
By: /s/ Steven L. Dietz
 
Its: COO
 
 
 
MEMBER:
 
HOMELAND ENERGY SOLUTIONS, LLC
 
 
 
By: /s/ Walter Wendland
 
Its: President

 

10